691 N.W.2d 458 (2005)
PHOENIX INV. HOLDING CO., INC.
v.
NOSAN & SILVERMAN HOMES, L.L.C.
No. 126561.
Supreme Court of Michigan.
January 28, 2005.
SC: 126561, COA: 246398.
On order of the Court, the application for leave to appeal the April 20, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed whether the Court of Appeals erred in its finding that the liquidated damages provision did not cover a non-monetary default such as the failure to enter into excavation contracts. The parties may file supplemental briefs within 28 days of the date of this order.